DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
The applicant’s election without traverse of group A (claims 2, 9, 10, and 28-32) in the reply filed on 08 July 2022 is acknowledged.  Claims 3-24, 27, and 33-40 are withdrawn from further consideration.  Claims 1, 25, and 26 are examined with the elected claims.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,724,481
Makino et al.
United States Patent 6,978,688
Engebretson
United States Patent 7,347,643
Jeong
United States Patent 10,060,578
Battaglini et al.
United States Patent 10,085,393
Hill
United States Patent Application Publication 2017/0268954 
Ocalan
Japanese Patent Application Publication 2002-116268
Araida

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 25, 26, 28, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ocalan in view of Battaglini et al. and Araida.
With regard to claims 1 and 26 Ocalan teaches a sensor device for detecting leaks underground.  The sensor has a sensor module (reference item 102) including a several sensors.  The sensor modules can communicate with a gateway (reference item 105).  The sensors can include an acoustic sensor (reference item 201), an ambient acoustic sensor (reference item 202), and other sensors including temperature sensors, optical cameras, infrared cameras, infrared sensors, resistivity sensors and electrochemical sensors.  See paragraphs 25 and 32.  The sensor module has a processing circuit (reference item 200) that processes data from the acoustic sensor and ambient acoustic sensor.  See paragraphs 22 and 28.  It would have been obvious to use this processor to also process data from any of the other sensors.  The sensor module will have a communication module that communicates with the sensor module and transmits information from the processing circuit to one or more other devices.  Note the use of an antenna (reference item 103) for use with the communications module.  In addition to the above, Battaglini et al. teach that it is known to have resistivity-based sensors for detecting gas.  See at least column 6 (lines 5-18).
Ocalan teaches the use of a power source (reference item 204) including batteries such as "lithium batteries, supercapacitors, photovoltaic cells, thermoelectric generators, vibration energy harvesters, fuel cells, thermal batteries or any combination of the foregoing power sources."  Ocalan does not specific that the sensor module and communication module have their own batteries.  From Araida it is known to provide two batteries as part of a sensor device.  Specifically, Araida states that there is a "a control unit, a battery for sensors, and a battery for communication (none of which are shown) are housed in the main body 14 of the observation unit 12."  See paragraph 10 of the machine translation.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ocalan with the teachings of Battaglini et al. and Araida in order to provide distinct power sources for the sensor module and the communications module for the predicable benefit of allowing the sensors to collect data even if the communication module's battery has died. 
	With regard to claim 2 Ocalan clearly shows a casing for the sensor.  Furthermore, at least one of the batteries as taught by Araida will supply power to the processing module and the sensor.  
	With regard to claim 25 photovoltaic cells, thermoelectric generators, vibration energy harvesters as mentioned in Araida are power generators.
With regard to claim 28 official notice is hereby taken that it is well-known to create holes in the earth using hands/hand tools, and doing so would have been obvious in order to allow the sensor modules to be easily placed in the ground.
With regard to claim 31 the sensor modules are disposed above a transportation route for the fluid in the pipeline.  
With regard to claim 32 Ocalan teach a plurality of sensor modules.  One of ordinary skill can place the sensor modules to be evenly distributed or unevenly distributed along the length of a pipeline so that they can be inserted into the ground while also avoiding other obstacles such as trees, large rocks, or other above-ground obstacles.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ocalan, Battaglini et al., and Araida as applied to claim 2 above, and further in view of Engebretson.
Ocalan, Battaglini et al., and Araida teach a plurality of sensor devices that will be inserted into the ground to monitor a pipeline for leaks.  The sensors are not disclosed as having a conical or pyramidal shape.  However, Engebretson teaches that it is known to have a probe inserted into the ground where the probe tip has a shape that is conical/pyramidal.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ocalan, Battaglini et al., and Araida with the teachings of Engebretson in order to use a conical/pyramidal probe to ease the force needed to insert the sensor into the ground.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ocalan, Battaglini et al., and Araida as applied to claim 2 above, and further in view of Makino et al.
Ocalan, Battaglini et al., and Araida teach a plurality of sensor devices that will be inserted into the ground to monitor a pipeline for leaks.  The sensors are not disclosed as having a filter.  However, Makino et al. teach that it is known to provide a filter ("collected gas is passed through the filter 241 to remove unwanted materials such as earth, sand, dust, and liquid that may hinder the detecting and analyzing operations of the sensor 25").
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ocalan, Battaglini et al., and Araida with the teachings of Makino et al. in order to use a filter so that the detecting capability of the sensor is not affected by dust, dirt, etc. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ocalan, Battaglini et al., and Araida as applied to claim 28 above, and further in view of Hill.
Ocalan, Battaglini et al., and Araida teach a plurality of sensor devices that will be inserted into the ground to monitor a pipeline for leaks.  The sensors, such as the gas sensors, are not disclosed as being mounted in a weep hole; i.e., positioned horizontally.  However, Hill teaches that it is known to mount a sensor module in the ground such that the measuring probes are essentially horizontal.  That is, the holes where the probes are positioned are weep holes.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Ocalan, Battaglini et al., and Araida with the teachings of Hill in order to mount the gas sensors in weep holes so that gas concentration can be measured at different depths in the ground. 
Claims 26 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Ocalan, Battaglini et al. and Araida.
With regard to claims 26 and 30 Jeong teaches a road rivet (reference item 100) with a power generator (reference item 300), a temperature sensor (reference item 230), a humidity sensor (reference item 235), a controller/processor (reference item 520 and/or 540), and a communication module with an antenna (reference item 510).  The road rivet has a portion that is buried in the ground.  Jeong does not teach the road rivet has a gas sensor.  Jeong does not teach having two power sources.  From Ocalan and Battaglini et al. it is known to have a gas sensor that is buried in the ground as discussed above.  Finally, Araida teach that it is known to have separate power sources as discussed above.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Jeong with the teachings of Ocalan and Battaglini et al. in order to include a gas sensor so that leaking gas from pipelines below the road can be detected.  Alternatively, the road rivet would be beneficial for off-road use since the LEDs can provide an indication of the location of the sensor module.  Finally, it would have been obvious to provide two power sources, including power generators such as photovoltaic cells, thermoelectric generators, and vibration energy harvesters in order to provide distinct power sources for the sensor module and the communications module for the predicable benefit of allowing the sensors to collect data even if the communication module's battery has died. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856